DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Och et al., US Pub. 2018/0148957 [hereinafter: Och], in view of Mejean et al., US 6,863,318 [hereinafter: Mejean].

Regarding claim 1, Och discloses a vehicle door device (abstract), comprising:
a latch mechanism 120 (Fig. 1a; [0013]) provided on a door body for a vehicle 100 (Fig. 1a) and configured to be switchable between a latch state and an unlatch state when the door body is in a closed state ([0065]);
a door handle 60 (Fig. 5a) provided in an opening formed in the door body 100 (Fig. 1a; Fig. 4b depicts an opening formed in the door body for the door handle) and configured to be movable between a first position (illustrated in Fig. 5a) and a second position (illustrated in Fig. 5d), the first position being a position in which an outer surface of the door handle is flush with an outer surface of the door body ([0101], Fig. 5a, [0055]: the handle is lies within the door, corresponding to being flush with the outer surface of the door body), and the second position being a position in which at least a part of the door handle projects to outside of the vehicle with respect to the door handle in the first position so that an operator can hold the door handle ([0059], [0102]);
a door handle projecting mechanism (Fig. 5a annotated below) configured to move the door handle from the first position to the second position when a press portion provided on the outer surface of the door handle (Fig. 5a annotated below) is pressed ([0101]; Fig. 5d); and
an electrical unlatch operation mechanism 120 (Fig. 1a) including a switch 10 (Fig. 5a) and an electric actuator ([0089]: the door lock 120 is electrically operated corresponding to an electric actuator), the switch being operated by the door handle (Fig. 5b), and the electric actuator being configured so that, when the switch is operated ([0102], Fig. 5b), the electric actuator is operated to switch the latch mechanism from the latch state to the unlatch state by a single action of pressing the press portion (Fig. 5a annotated below and Fig. 5b illustrate a single action of pressing portion to operate the switch; [0013], [0081], [0102]: the lock is operable by the switch to open the latch);
wherein when the latch mechanism is in the unlatch state, the door body is openable by one of the door handle or an edge of the opening formed in the door body ([0055], [0065]: when the latch is open, the door body is openable by a user pulling the door handle).

    PNG
    media_image1.png
    386
    666
    media_image1.png
    Greyscale

While Och teaches a latch mechanism configured to be switchable between a latch state and an unlatch state, Och is silent to the latch mechanism being configured to be switchable between a latch state and an unlatch state when the door body is in a closed state, the latch state being a state in which the latch mechanism is engaged with a striker on a vehicle body side to restrict opening of the door body and the unlatch state being a state in which the latch mechanism is disengaged with the striker so as to not restrict opening of the door body. 
Mejean teaches a latch mechanism 12 (Fig. 2) configured to be switchable between a latch state (illustrated in Fig. 2) and an unlatch state (illustrated in Fig. 3) when the door body is in a closed state (col. 1 lines 32-34), the latch state being a state in which the latch mechanism is engaged with a striker on a vehicle body side (col. 2 lines 50-52) to restrict opening of the door body (col. 2 lines 50-61: retaining the striker correspond to restricting opening of the door body) and the unlatch state being a state in which the latch mechanism is disengaged with the striker so as to not restrict opening of the door body (col. 4 lines 35-39).
As Och teaches a latch mechanism ([0008]; [0013]; [0070]) but is silent to the details of the latch operation with respect to the door, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Mejean, which teaches a known a latch mechanism configured to be switchable between a latch state and an unlatch state when the door body is in a closed state, the latch state being a state in which the latch mechanism is engaged with a striker on a vehicle body side to restrict opening of the door body and the unlatch state being a state in which the latch mechanism is disengaged with the striker so as to not restrict opening of the door body, in order to practice the device disclosed by Och on a vehicle door.

Regarding claim 2, Och, in view of Mejean, discloses the vehicle door device according to claim 1, further comprising a mechanical unlatch operation mechanism (Och [0073], [0088]: a cable pull, Bowden cable, or operation bar to mechanically connect the handle to the door lock) configured to switch the latch mechanism from the latch state to the unlatch state in conjunction with a predetermined movement of the door handle (Och [0072]-[0073]: increased force over an enlarged operation range correspond to a predetermined movement of the door handle). 

Regarding claim 3, Och, in view of Mejean, discloses the vehicle door device according to claim 2, wherein:
the door handle is configured so as to move to a third position when operated from the second position in a direction in which the door body is opened (Och [0073]: the handle is configured to be pulled beyond the regular operation range, in the direction in which the door body is opened), the third position including a position located further to the outside of the vehicle than the second position (Och [0073]: the enlarged operation range corresponds to the third position being located further to the outside of the vehicle than the second position); and
the mechanical unlatch operation mechanism is configured so that, when the latch mechanism is in the latch state and the door handle is moved from the second position to the third position (Och [0072]-[0073]), the mechanical unlatch operation mechanism switches the latch mechanism from the latch state to the unlatch state in conjunction with the movement of the door handle (Och [0073]: the cable pull, Bowden cable, or operation bar mechanically operates the latch mechanism when the handle is moved to the third position). 

Regarding claim 4, Och, in view of Mejean, discloses the vehicle door device according to claim 1, wherein:
the door handle is disposed so that a longitudinal direction of the door handle extends in a horizontal direction as viewed from a front side of a door (Och: movement from Fig. 5a to Fig. 5e illustrates the longitudinal direction of the handle is configured to extend in a horizontal direction) and is configured to move between the first position and the second position as the door handle is turned about an axis of a shaft 21.2 (Och Fig. 5f; [0021]: the axle element corresponds to a shaft) extending in a vertical direction of the door (Och Fig. 5f is a view from above and depicts the axle element extending in a vertical direction of the door); 
the shaft is disposed at such a position in the longitudinal direction of the door handle that is located on one side in the longitudinal direction of the door handle as viewed form the front side of the door and that is located other than in an end in the longitudinal direction of the door handle (Och: as illustrated in Fig. 5a, when viewed from the front side of the door the shaft 21.1 is located in one side of the handle in the longitudinal direction, other than in an end), and the press portion is provided on an end of the outer surface of the door handle which is located on the one side in the longitudinal direction of the door handle (Och Fig. 5a illustrates the press portion is on an end of the outer surface on the same side of the handle as the shaft);
the door handle projecting mechanism (Och Fig. 5a annotated above with claim 1) is configured to turn the door handle from the first position to the second position when the press portion is pressed (Och [0101]); and
the switch 10 (Och Fig. 5a) of the electrical unlatch operation mechanism is disposed so as to face an inner surface of an end of the door handle (Och Fig. 5a depicts the switch facing an inner surface of an end of the door handle) which is located on the one side in the longitudinal direction of the door handle (Och Fig. 5a illustrates the switch is on the same side in the longitudinal direction as the shaft and pressing portion). 

Response to Arguments
Applicant’s arguments, filed 27 June 2022, with respect to the objection to specification have been fully considered and are persuasive.  The objection to specification has been withdrawn. 

Applicant’s arguments, filed 27 June 2022, with respect to the objection to claim 2 have been fully considered and are persuasive.  The objection to claim 2 has been withdrawn. 

Applicant's arguments with respect to the claim rejections under 35 U.S.C. 103, filed 27 June 2022., have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would understand that the latch mechanism disclosed by Och is operable to hold the vehicle door closed or allow the door to open, however Och is silent to the structural details of the latch mechanism. It would have been obvious for one of ordinary skill in the art to look to Mejean, which teaches a known vehicle latch, to provide the structural details of the latch mechanism that is disclosed by Och in order to practice the device disclosed by Och.
Applicant argues Och fails to disclose that when the latch mechanism is in the unlatch state, the door body is openable by one of the door handle or an edge of the opening formed in the door body. However, Och teaches the door body is capable of being pivoted open by the door handle when the lock is opened ([0055], [0065]). Och also provides a traction area (61.2 Fig. 5a) that is grippable when the handle is in the second position for opening the door body when the latch is opened ([0096], [0102]). Additionally, it is noted that the limitation “openable by one of the door handle or an edge of the opening formed in the door body” is recited in the alternative, thus the claim only requires one of the alternate limitations. As shown, Och discloses the door body is openable by one of the door handle when the latch mechanism is in the unlatch state. 
Applicant’s arguments that Mejean fails to disclose or suggest when the latch mechanism is in the unlatch state, the door body is openable by one of the door handle or an edge of the opening formed in the door body, have been considered but are moot because the rejection of claim 1 does not rely on Mejean to teach the limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675